Citation Nr: 0415735	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  00-16 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include headaches, impaired sleeping, and ear, nose, and 
throat disorder.

2.  Entitlement to service connection for elevated 
cholesterol. 

3.  Entitlement to an increased evaluation for residuals of a 
right shoulder sprain with degenerative changes and bursitis, 
currently rated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from November 1979 to April 
1995.  This case originally comes from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  According to a December 2003 statement from 
the veteran, she had recently moved to Denver, Colorado, and 
wanted her claims files transferred to the appropriate 
regional office.

The issues of entitlement to service connection for 
sinusitis, to include headaches, impaired sleeping, and ear, 
nose, and throat disorder (hereinafter sinusitis) and 
entitlement to an increased evaluation for retropatellar 
syndrome of the right knee (right knee disability) are being 
remanded below to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  Elevated cholesterol (hypercholesterolemia) is a 
laboratory finding, and not considered a disability or 
disease for VA purposes.

2.  The veteran has essentially full range of motion of the 
right shoulder.



CONCLUSIONS OF LAW

1.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(c) (2003).

2.  The criteria for an increased evaluation for right 
shoulder sprain with degenerative changes and bursitis (right 
shoulder disability) have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the increased rating issue decided herein.  

However, as will be discussed below, the outcome of the issue 
of entitlement to service connection for hypercholesterolemia 
is decided based on a relevant regulation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542-3 (2002) and cases cited therein.  
Consequently, the VCAA is not an relevant to the service 
connection issue.  


In February 2001, the RO sent the veteran a letter, with a 
copy to her representative, in which she was informed of the 
requirements needed to establish an increased rating for 
right shoulder disability.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, employment records, 
etc., but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the increased rating issue 
decided herein is available and not part of the claims files.  
Based on this record, the Board finds that VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes that there are several examination reports on file, 
including in January 2002.  The Board concludes that all 
available evidence that is pertinent to the increased rating 
claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to her VA 
claims folder with respect to the increased rating issue 
decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Court has held that the notice and assistance provisions 
of the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, since preadjudication notice was 
provided in this case for the increased rating issue decided 
herein, the requirements of Pelegrini have been satisfied.  

Service Connection for Hypercholesterolemia 

Initially, the Board would like to point out that although 
the veteran testified at her personal hearing before the 
Board in December 2003 that she believes that her 
hypercholesterolemia resulted in the need for removal of her 
gall bladder, her current service-connected disabilities 
include cholecystectomy, which involves removal of the gall 
bladder.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges findings beginning in service showing 
elevated serum cholesterol; however, such readings are 
actually laboratory results and are not, in and of 
themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).

In this instance, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the Court, which interpreted the requirement of 
current disability as follows:  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Hypercholesterolemia is, by definition, an abnormally high 
level of cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  It is not a disease 
or injury, and thus cannot be a disability for purposes of VA 
compensation.

Although hypercholesterolemia itself is not a disease, 
injury, or disability, it may be considered a risk factor in 
the development of certain diseases.  Inasmuch as the veteran 
has no current diagnosis of a chronic disability not already 
service connected manifested by hypercholesterolemia, there 
is no legal basis to grant this claim.  As the law, rather 
than the evidence, is dispositive in this case, the claim is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim of service connection for 
hypercholesterolemia must be denied.

In reaching its decision, the Board has considered the 
veteran's testimony and statements in support of his service-
connection claim.  However, as a layperson without the 
appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter, 
such as whether she has a current "disability."  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

Increased Rating For Right Shoulder Disability

Factual Background

VA treatment records dated from June 1995 to June 1996 reveal 
that range of motion of the right shoulder in November 1995 
was noted to be "ok."  X-rays of the right shoulder were 
negative.

It was noted on VA examination in July 1995 that the veteran 
is right-handed.  Range of motion of the right shoulder was 
full and normal.  There was no effusion, crepitance, pain, or 
weakness.  There was minimal discomfort on manipulation.  The 
pertinent diagnosis was history of significant sprains of the 
right shoulder with no residual functional impairment at this 
time but with history of recurring aching and stiffness at 
intervals.

VA examination in July 1997 revealed normal range of motion 
of the right shoulder with moderate discomfort on extension 
of the upper arm horizontally and over the head; inward and 
outward rotation was uncomfortable but ample.  There was no 
palpable tenderness over the tendons or bursae.  The 
diagnoses included chronic strain of the right ankle, wrist 
and shoulder with mild tendonitis and mild functional 
impairment only.

VA treatment records dated in December 1997 contain a 
diagnosis of mild right shoulder impingement syndrome.

On VA examination in February 1998, motion of the right 
shoulder was described as within normal limits.  There was 
mild pain in the subacromial area during the last 20 degrees.  
Tenderness was noted.  Strength was 5/5.  The diagnosis was 
probable chronic recurrent mild to moderate subacromial 
bursitis, with mild to moderate functional impairment, 
especially involving tasks above shoulder level.

The veteran complained on VA examination in March 2001 of 
chronic, daily pain in the right shoulder with difficulty 
elevating the arm above her head.  If she has to do a 
circular motion for any length of time, she has pain and 
fatigue in the shoulder.  Physical examination revealed a lot 
of tenderness over the right subacromial bursa area with 
positive Yergason test.  She had a moderate degree of 
discomfort with abduction of the shoulder to approximately 45 
degrees.  There was some pain or discomfort with internal and 
external rotation of the right shoulder to approximately 50 
degrees.  Elevation of the shoulder was from 0-150 degrees 
with moderate discomfort.  There was no erythema or warmth of 
the right shoulder.  The pertinent assessment was right 
shoulder pain with positive Yergason test indicative of 
bursitis.  X-rays of the right shoulder showed minimal 
degenerative change of the glenohumeral and acromioclavicular 
joints.

The veteran complained on VA orthopedic examination in 
January 2002 of right shoulder pain on physical activity.  
Range of motion of the right shoulder included elevation 
through abduction and elevation through forward flexion of 
180 degrees, rotation of at least 90 degrees, and adduction 
of 75 degrees.  There was no pain on motion of the right 
shoulder.  The impression was history of right shoulder pain, 
rule out degenerative joint disease.  X-rays of the right 
shoulder were considered normal. 

The veteran testified at her hearing before the Board in 
December 2003 that she had pain in the right shoulder on 
lifting things and had weakness and fatigue of the shoulder.

Law And Regulations 

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent evaluation for 
her service-connected right shoulder disability under the 
provisions of Diagnostic Code 5003 for degenerative 
arthritis.  According to this code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joints.  38 C.F.R. § 4.45(f) (2003).


Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected part as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2003).

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation; 
a 30 percent evaluation is warranted when motion is limited 
to midway between the side and shoulder level; limitation of 
motion of the major extremity to 25 degrees from the side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2003).

The remaining diagnostic codes pertaining to the shoulder 
involve impairment of the humerus, clavicle, or scapula or 
ankylosis of the joint, none of which is present in this 
case.

Analysis

Although degenerative joint disease of the shoulder joint was 
not diagnosed on x-rays in January 2002, minimal degenerative 
change was seen on x-rays in March 2001.  Additionally, the 
veteran's right shoulder disability includes bursitis.  
Consequently, the disability is rated under Diagnostic Code 
5003, which means that it is essentially rated based on 
limitation of motion.

The medical evidence on file, including VA examination in 
January 2002, shows service-connected right shoulder 
symptomatology that periodically involves some pain and 
limitation of motion.  However, motion of the veteran's right 
shoulder was essentially normal for flexion, abduction and 
rotation when she was seen in July and November 1995 and on 
VA examinations in July 1997, February 1998, and January 
2002.  Even though there was some restriction of right 
shoulder motion on VA examination in March 2001, the veteran 
could still flex her right shoulder to 150 degrees.  


Since the limitation of motion of the right shoulder is not 
compensable under Diagnostic Code 5201, a rating of 10 
percent is correctly assigned for the right shoulder, a major 
joint, under Diagnostic Code 5003.  

A 20 percent evaluation is not warranted under Diagnostic 
Code 5201 for limitation of motion of the right shoulder 
because the above noted range of motion of the right shoulder 
means that the veteran's right shoulder disability does not 
more nearly approximate limitation of motion to shoulder 
level.  38 C.F.R. § 4.7 (2003).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Because the veteran's 10 percent evaluation under Diagnostic 
Codes 5003 and 5201 includes consideration based on 
functional impairment, and there was normal right shoulder 
flexion, abduction, and rotation on VA examination in January 
2002, a rating in excess of 10 percent is not warranted under 
38 C.F.R. §§ 4.40, 4.45 (2003); see also Deluca v. Brown, 8 
Vet. App. 202 (1995).

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b) (2003).  The Board finds that, while the veteran's 
right shoulder disability has sometimes contributed to her 
functional impairment, there is no evidence demonstrating 
that the service-connected right shoulder disability, by 
itself, markedly interferences with employment.  The most 
severe notation of functional impairment in the medical 
records is February 1998, when it was noted that there was 
mild to moderate functional impairment.  Examination in 
January 2002 did not reveal any significant limitation of 
motion or pain of the right shoulder.  Further, there is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to her right shoulder.  The 
veteran has not submitted evidence that her right shoulder 
results in disability factors not contemplated in the 
criteria.  Thus, the RO's decision not to refer the veteran's 
claim for an increased evaluation for service-connected right 
shoulder disability to the Secretary for Benefits or to the 
Director of Compensation and Pension Service for 
extraschedular consideration was appropriate.  


ORDER

Service connection for hypercholesterolemia is denied.

An increased evaluation for service-connected right shoulder 
disability is denied.


REMAND

As noted above, the veteran indicated in a December 2003 
statement that she had moved to Denver, Colorado and wanted 
her claims files transferred to the appropriate RO.

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  In particular, VA's statutory "duty to notify" 
requires that VA notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no specific notice 
to the veteran of the division of responsibilities between 
her and VA in obtaining evidence relevant to the issue of 
entitlement to an increased evaluation for service-connected 
right knee disability.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time on the issue of 
entitlement to an increased evaluation for service-connected 
right knee disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board is no longer in a position to 
remedy the procedural deficiency on its own.  

With respect to the issue of entitlement to service 
connection for sinusitis, the Board notes that a VA examiner 
concluded in June 2000, after reviewing the veteran's claims 
files, that it could be service-connected, indicating a 
possible nexus between the veteran's sinusitis and service.  
Since the June 2000 opinion does not include any supporting 
rationale and there is no nexus opinion on file specifically 
addressing the relationship between any current sinusitis and 
service, the Board finds that a current medical opinion is 
needed.  The Board also notes the veteran's testimony in 
December 2003 that she is unable to take certain medication 
for sinusitis because of the medication she takes for her 
service-connected hypertension.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify the existence and etiology of a disability.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated her since 
December 2003, the date of the most 
recent medical evidence on file, for 
upper respiratory or right knee 
disability.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran of 
this and request her to provide copies of 
the outstanding medical records.

3.  After the above, the veteran should 
be afforded an appropriate VA 
examination(s) to determine the current 
nature and etiology of any current 
sinusitis, to include headaches, sleep 
impairment, and ear, nose, and throat 
problems.  The claims folder, including a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiner(s).  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner(s) must describe any current 
disability of the sinuses, to include 
headaches, sleep impairment, and ear, 
nose, and throat trouble and comment on 
whether any are causally related to the 
veteran's military service or to a 
service-connected disability.  If such an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The examiner should 
also provide an opinion on the 
relationship, if any, between any 
sinusitis found and her service-connected 
hypertension, due to testimony that she 
is unable to relieve her sinusitis 
symptoms because she cannot take certain 
sinus medication, to include as to 
whether her sinusitis is aggravated 
thereby.  A complete rationale for all 
opinions should be provided.  The 
report(s) prepared should be typed. 

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for sinusitis and for an 
increased evaluation for service-
connected right knee disability, taking 
into consideration any and all evidence 
that has been added to the record since 
the last adjudicative action.  In 
adjudicating the service-connected claim, 
consideration should also be given to the 
relevance of Allen v. Brown, 7 Vet. App. 
439 (1995).  If either benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case and given an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



